Name: Commission Regulation (EEC) No 1548/86 of 22 May 1986 amending Regulation (EEC) No 2923/85 opening a standing invitation to tender for the export of bread-making wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 136/ 18 Official Journal of the European Communities 23 . 5 . 86 COMMISSION REGULATION (EEC) No 1548/86 of 22 May 1986 amending Regulation (EEC) No 2923/85 opening a standing invitation to tender for the export of bread-making wheat held by the German intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 (3), as amended by Regulation (EEC) No 3826/85 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 14 May 1986 Germany notified the Commis ­ sion that it wished to amend the Annex to Regulation (EEC) No 2923/85 (5), as last amended by Regulation (EEC) No 1321 /86 (6) ; whereas it is possible to accede to that request ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2923/85 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 1 18 , 7 . 5 . 1986 , p. 1 . (') OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 371 , 31 . 12 . 1985, p. 1 . O OJ No L 280 , 22 . 10 . 1985 , p . 22 . (6) OJ No L 117, 6 . 5 . 1986, p. 8 . 23 . 5 . 86 Official Journal of the European Communities No L 136/ 19 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 1 37 230 Niedersachsen/Bremen 373 595 Nordrhein-Westfalen 452 352 Hessen 91 862 Rheinland-Pfalz 1 25 604 Saarland 5 054 Baden -WÃ ¼rttemberg 65 682 Bayern 299 089 '